  Case 4:20-cv-00080-MW-MAF Document 20 Filed 04/21/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
                NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION


   GREGORY A. LADELE, D.O.,

                 Plaintiff,

   v.                               Case No. 4:20cv80-MW/MAF

   MHM HEALTH PROFESSIONALS,
   LLC, f/k/a MHM HEALTH
   PROFESSIONALS, INC.,

             Defendant.
   __________________________/

          ORDER DENYING IN PART MOTION TO COMPEL

        This Court has considered, without hearing, Defendant’s Motion to

Compel Plaintiff’s Responses to Defendant’s Discovery, ECF No. 14, along with

Plaintiff’s Response to Defendant’s Motion. ECF No. 19. The motion is

DENIED in part as moot without prejudice to renew if Plaintiff’s responses are

not adequate. The motion is GRANTED insofar as this Court awards attorney’s

fees by stipulation to Defendant. This Court will determine the amount of fees

at the end of the case.

          SO ORDERED on April 21, 2020.

                                  s/ MARK E. WALKER
                                  Chief United States District Judge
